DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final action is in reply to the amendments filed on 18 March 2021.
Claims 1-6 have been amended.
Claim 7 is added as new.
Claims 1-7 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejection previously raised and have necessitated update grounds of rejection which are set forth below.
Applicant’s amendments have necessitated new grounds of rejection under 112 and 103, see below.

Response to Arguments
Applicant’s argument filed on 18 March 2021 have been fully considered but are not persuasive.
Applicant argues that the previously cited references fail to teach the operating rate in terms of a booking ratio or the new limitations of Claim 7.  These arguments 
Applicant argues that Xi fails to teach predicting revenue is a second zone based on a measure demand and rate in a first zone.  Examiner respectfully disagrees.  This argument is directed merely at the Xi reference and fails to account for the combination of references.  Soutter is relied upon to teach making predictions for a second location based on demand and operating rate for a first location.  Soutter does not explicitly recite that the prediction is for revenue.  Because the claims do not set forth exactly how the revenue is derived or based on the demand and operating rate, the broadest reasonable interpretation of the claim is read upon by the combination of references.  See below.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CRF 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "higher…large…small…low…high…well established…less well established…few…more” in claim 7 are all relative terms which renders the claim indefinite.  The term higher, large, small, low high, etc. are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what qualifies as a “large” or “small” daytime or nighttime demand and thus it is unclear where or when the obtained value is higher, also how much higher qualifies as higher, higher than what?  No base value has been assigned.  This lack of clarity also applies to the higher value for lower/high ownership rates, well-established/less well established facilities and traffic environments and fewer/more services in competition. For examination purposes the wherein clauses describing when the value is higher are interpreted as basic economic principles of supply and demand. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

This judicial exception is not integrated into a practical application.  The claims recite additional elements including a medium configured to store information and that a generic computer system including a processor performs the predicting step and providing information via a network.  The medium is recited at a high level of generality and amounts to mere data storage, which is a form of insignificant extra solution activity.  The computer system or processing system including a processor that predicts revenue is also recited at a high level of generality and merely automates the predicting step. Providing data via a network illustrate insignificant post solution activity that transmits or outputs results. Each 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the storing and providing via a network steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the medium, network or processing/computer system are anything other than generic, off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05(d) indicate that mere collection, storage or receipt/transmission of data over a network via a computer is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Claims 2-4 and 7 are dependent upon claim 1 and include all of the limitations of Claim 1 and therefore recite the same abstract idea.  The claims 
Therefore, for these reasons claims 1-7 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soutter et al. (US 2015/0339595) in view of Xi (US 2019/0019118) further in view of Hirose et al. (US 2017/0091890).
As per Claim 1 Soutter teaches:
An information processing system comprising: 
a computer readable storage medium configured to store area-based demand information on demand for sharing cars (Soutter Figs. 4, 5 illustrate storage units for storing data, the abstract and at least [0036-0037, 0043, 0095, 0099] describe location, geography, region and/or zone based demand information for rental vehicles) and operating rate information on an operating rate of the sharing cars in a first place (Soutter Abstract and at least Fig. 1 item 150, Fig. 4 item 4455 and [0009, 0012, 0016-0017, 0039-0042, 0048-0055, 0091, 0100-0102] illustrate and describe pricing information, i.e. operating rate information, that is determined stored in the store units illustrated in at least Figs. 4 and 5); 
a processor configured to make predictions about sharing car rentals in a second place, different from the first place, based on demand information on the demand for the sharing cars in the first place, demand information on the demand for the sharing cars in the second place, and an operating rate information on an operating rate of the sharing cars in the first place (Soutter Fig. 4 illustrates an estimation module, i.e. a predictor, that makes estimations and predictions from rental car data at multiple locations/zones/geographic regions based on demand information from multiple locations as well as pricing or operating rate information as is described in at least [0006, 0011, 0016-0017, 0034, 0045-00562, 0099-0100]); and
provide the prediction via a communication network (Soutter Fig. 4 illustrates an estimation module, i.e. a predictor, that provides estimations and predictions via a communication network as is illustrated in at least Fig. 1 from rental car data at multiple locations/zones/geographic regions based on demand information from multiple locations as well as pricing or operating rate information as is described in at least [0006, 0011, 0016-0017, 0034, 0045-00562, 0099-0100]).
Soutter in at least [0043] describes comparing demand for multiple locations associated with the price determination process.  However, Soutter does not explicitly recite that the prediction is a revenue from sharing care rentals in a second place.  Xi teaches a system, method and medium for resource relocation based on simulation optimizations (Abstract).  Xi further teaches:
a processor configured to predict revenue from sharing car rentals in a second place, different from the first place, based on demand information on the demand for the sharing cars in the first place, demand information on the demand for the sharing cars in the second place, and an operating rate information on an operating rate of the sharing cars in the first place 
provide the predicted revenue prediction via a communication network (Xi [0043] describes the system’s ability to use demand forecasts for different locations as well as cost/price information to optimize the outputs of relocation actions in order to improve system performance, such as revenue, thus the optimization output provides a predicted revenue for sharing cars between two different locations based on demand information and operating prices for the two locations via a network)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to make predictions about sharing care rentals based on demand and pricing information for two locations to include the techniques for predicting a revenue associated with the car sharing based on demand and pricing because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By enabling the revenue prediction, the combination optimizes the performance of the system by enabling revenue or other performance improvements based on the demand and pricing information for the two distinct locations (Xi [0005]).
Soutter describes analyzing rental time for car sharing.  Neither Soutter nor Xi explicitly recite that the operating rate is a ratio of actual to available time.  However, Hirose teaches a management device that manages work of an operator in a car sharing system that allows users to use shared vehicles allocated to stations or locations when they are in a particular state.  Hirose further teaches:
wherein the operating rate comprises a ratio of actual rental time to available rental time of the sharing cars (Hirose in at least Figs. 1, 3, 4, 7 and at least [0005-0008, 0037, 0049-0050, 0056-0061] describe both the operation rate and utilization rate of a rental vehicle where the utilization is obtained from operation history and properties and is a percentage over time, e.g. actual vs. available)
Therefore, it would be obvious to one of ordinary skill in the art to modify the operating rate taught in Soutter/Xi to include the specific actual vs. available ratio or percentage because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did independently.  By incorporating a specific utilization or operating rate, the combination would enable more accurate revenue predictions based on operation history data which as a result can be used to increase the shared vehicle operation rate and make for more efficient vehicle sharing and allocation (Hirose [0049, 0060-0063, 0072]).
As per Claim 3 Soutter further teaches:
the computer readable storage medium stores characteristic information which is characteristic of each of the sharing cars in the first place and parking lot information on a parking lot for the sharing cars in the first place, in association with the operating rate information on the operating rate of the sharing cars in the first place (Soutter Figs. 4 and 5 illustrate a storage unit storing past and future booking data as well as vehicle location information, this data includes ; and 
the processor predicts information about sharing car rentals in the second place, based on further the characteristic information which is characteristic of each of the sharing cars in the first place and the parking lot information on the parking lot for the sharing cars in the first place (Soutter Fig. 4 illustrates an estimation module, i.e. a predictor, that makes estimations and predictions from rental car data at multiple locations/zones/geographic regions based on characteristic data, location/ parking lot information, demand information from multiple locations as well as pricing or operating rate information as is described in at least [0006, 0011, 0016-0017, 0034, 0045-00562, 0099-0100]).  
Soutter does not explicitly recite that the prediction is a revenue from sharing care rentals in a second place.
the processor predicts the revenue from sharing car rentals in the second place, based on further the characteristic information which is characteristic of each of the sharing cars in the first place and the parking lot information on the parking lot for the sharing cars in the first place (Xi [0043] describes the system’s ability to use demand forecasts for different locations as well as cost/price and other characteristic information to optimize the outputs of relocation actions in order to improve system performance, such as revenue, thus the optimization output illustrates a predict revenue for sharing cards 
Xi is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
Claims 5-6 are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soutter et al. (US 2015/0339595) in view of Xi (US 2019/0019118) further in view of Hirose et al. (US 2017/0091890) further in view of Demand and Supply Analysis: Introduction by Richard v. Eastin, PhD and Gary L Arbogast, CFS, hereinafter “Eastin”.
As per Claim 2 Soutter illustrates generating pricing, i.e. an operating rate, in accordance with demand information for multiple locations in at least Figs.1 and 4 and further describes in at least [0020, 0043, 0046-0062, 0074, 0091-0092, 0099-0102, 0107] the ability to establish different rules which are used to compute values and make comparisons to determine based demand information for multiple locations, what the operating rate or booking price should be. [0043] describes comparing demand for multiple locations associated with the price determination process.  
Xi in at least [0043] describes the system’s ability to use demand forecasts for different locations as well as cost/price and other characteristic information to optimize the outputs of relocation actions in order to improve system performance, processor predicts the revenue from sharing car rentals in the second place based on the estimated operating rate in the second place. Xi is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
 None of Soutter, Xi or Hirose explicitly recite the supply/demand principals claimed relating to demand/supply equilibrium, variations and price.  However, Eastin teaches an introduction to supply and demand based economics.  Eastin further teaches:
when the demand for the sharing cars in the second place is the same as the demand for the sharing cars in the first place, the processor estimates that an operating rate of the sharing cars in the second place is the same as the operating rate of the sharing cars in the first place; when the demand for the sharing cars in the second place is lower than the demand for the sharing cars in the first place, the processor estimates that the operating rate of the sharing cars in the second place is lower than the operating rate of the sharing cars in the first place, and that the lower the demand for the sharing cars in the second place becomes, the lower the operating rate of the sharing cars in the second place becomes; and when the demand for the sharing cars in the second place is higher than the demand for the sharing cars in the first place, the processor estimates that the operating rate of the sharing cars in the second place is higher than the operating rate of the sharing cars in the first place, and that the higher the demand for the sharing cars in the second place becomes, the higher the operating rate of the sharing cars in the second place becomes (Eastin in at least Exhibit 7 on Pages 16-19 section 3.6 describes market equilibrium and a scenario where when demand and supply intersect, that is the optimal price, i.e. when demand at one location equals the demand at a second location their prices should be equivalent, additionally when demand is higher at one location the price should be higher, if demand is lower at another location, the price should be lower, and vice versa, following the basic principles of supply and demand being inversely related); 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to establish different rules which are used to compute values and make comparisons to determine based demand information for multiple locations, what the operating rate or booking price should be and relocating resources to optimize revenue to include the basic principles of supply and demand into those price based determinations showing that higher demand should warrant a higher price, lower demand a lower price because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By setting prices according to the basic principles of supply and demand, the combination enables market equilibrium which should maximize sales and revenue.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soutter et al. (US 2015/0339595) in view of Xi (US 2019/0019118) further in view of Hirose et al. (US 2017/0091890) further in view of Wurster (US 2008/0189207).
As per Claim 4 Soutter further teaches:
the parking lot information on the parking lot for the sharing cars in the first place includes information on location conditions of the parking lot for the sharing cars in the first place (Soutter in at least [0045-0046] describes utilizing information related to the numbers of cars at each location as well as the weather conditions or other events at the designated locations, e.g. parking lot location conditions); and 
the area-based demand information includes information on any one, or a combination of two or more, of a daytime population, a nighttime population, car ownership rate, how well a traffic environment and commercial facilities are established, a number of services in competition with a car-sharing service, and an income level of residents, in each of the first place and the second place (Soutter in at least [0045-0046] describes utilizing information related to the numbers of cars at each location, e.g. the first and second place, specifically if concerts, sporting events or other events that change the population at a particular time, e.g. area based demand information includes population information).
Soutter describes in at least [0032] that the movable asset can be any type of movable asset such as a car, bike, boat or airplane but neither Soutter nor Xi explicitly recite including or utilizing characteristics describing the physical characteristics of the asset.  However, Wurster teaches a system and method for resource analysis for rental resources (Abstract).  Wurster further teaches:
the characteristic information which is characteristic of each of the sharing cars in the first place includes information on vehicle type, body color, or body type of the sharing cars in the first place (Wurster in at least [0055-0059, 0063, 0070, 0072, 0078, 0080, 0096, 0103 and 0105] describe the ability to utilize vehicle record information including the vehicle type, characteristics, special features, road conditions, weather or any other characteristic data in the resource rental system);
Therefore it would be obvious to one of ordinary skill in the art to modify the characteristic information for car sharing taught by the combination of Soutter/Xi to include the specific characteristic data taught by Wurster because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the data elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By considering characteristics of the vehicle itself in the analysis and prediction system, the combination enables more details and specific predictions to be done that can accord for specific vehicle type demands which can increase the accuracy and level of detail provided by the processing system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soutter et al. (US 2015/0339595) in view of Xi (US 2019/0019118) further in view of Hirose et al. (US 2017/0091890) further in view of Wurster (US 2008/0189207) further in view of Demand and Supply Analysis: Introduction by Richard v. Eastin, PhD and Gary L Arbogast, CFS, hereinafter “Eastin”.
As per Claim 7 Soutter further teaches:
obtain a value representing demand by quantitatively evaluating the area-based demand information on the demand for the sharing cars (Soutter Figs. 4, 5 illustrate storage units for storing data, the abstract and at least [0036-0037, 0043, 0095, 0099] describe location, geography, region and/or zone based demand information for rental vehicles) and operating rate information on an operating rate of the sharing cars in a first place (Soutter Abstract and at least Fig. 1 item 150, Fig. 4 item 4455 and [0009, 0012, 0016-0017, 0039-0042, 0048-0055, 0091, 0100-0102] illustrate and describe pricing information, i.e. operating rate information, that is determined stored in the store units illustrated in at least Figs. 4 and 5),
estimate the operating rate of sharing cars in the second place using the operating rate of the sharing cars in a first place and the parking lot information (Soutter Fig. 4 illustrates an estimation module, i.e. a predictor, that makes estimations and predictions from rental car data at multiple locations/zones/geographic regions based on demand information from multiple locations as well as pricing or operating rate information as is described in at least [0006, 0011, 0016-0017, 0034, 0045-00562, 0099-0100]).
Soutter does not teach but Xi further teaches:
calculate a degree of similarity between the first place and the second place based on the demand information on the demand for the sharing cars in the first place and the demand information on the demand for sharing cars in the second place (Xi in at least [0003, 0005, 0027, 0035-0043] describe analyzing ; and
estimate an operating rate of sharing cars in the second place using the degree of similarity and an operating rate of the sharing cars in a first place (Xi [0043] describes the system’s ability to use demand forecasts for different locations as well as cost/price information to optimize the outputs of relocation actions in order to improve system performance, such as revenue, thus the optimization output illustrates a predicted revenue for sharing cars between two different locations based on demand information and operating prices for the two locations)
Xi is combined based on the reasons and rationale set forth in the rejection of Claim 1 above. Soutter/Xi do not explicitly illustrate the value traits based on population, ownership, traffic, commerce and competitive services.  However, Eastin teaches supply and demand principles which can include influencing factors such as population, ownership, traffic, commerce establishment, and competitive services.  Because the claims do not explicitly recite how the value is impacted by these types of environment factors, the broadest reasonable interpretation of the obtained value being higher or lower is interpreted as applying basic economic supply and demand principles.  Eastin further teaches:
wherein the obtained value is higher in areas with large daytime or nighttime populations than in areas with small daytime or nighttime populations, wherein the obtained value is higher in areas with low car ownership rates than in areas with high car ownership rates, wherein the obtained value is higher in areas where the traffic environment and commercial facilities are well established than in areas where the traffic environment and commercial facilities are less well established, wherein the obtained value is higher in areas where there are fewer services in competition with the car sharing services than in areas where there are more services in competition with the car sharing services, wherein the obtained value is higher in areas where residents’ income level is high than in areas where residents’ income level is low (Eastin in at least Exhibit 7 on Pages 16-19 section 3.6 describes market equilibrium and a scenario where when demand and supply intersect, that is the optimal price, i.e. when demand at one location equals the demand at a second location their prices should be equivalent, additionally when demand is higher at one location the price should be higher, if demand is lower at another location, the price should be lower, and vice versa, following the basic principles of supply and demand being inversely related);
Eastin is combined based on the same reasons and rationale set forth in the rejection of Claim 2 above.
None of the previously cited references teach, but Wurster further teaches:
estimating values using the characteristic information (Wurster in at least [0055-0059, 0063, 0070, 0072, 0078, 0080, 0096, 0103 and 0105] describe the 
Wurster is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose et al. (US 2017/0098176) Share Vehicle Management Device for managing shared vehicles used by users including a rental request acquisition unit configured to acquire rental requests and a state acquisition unit and rental determination unit.
Fujinuma (US 2004/0176969) Vehicle Sharing System where a control center determines an operation ratio that accords for reserved rentals and non-reserved rentals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
                                                                                                                                                                                                  
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623